Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Hosokoshiyama et al (WO2013/065501, English version based on U.S. Patent No. 9,610,724), Mitsui Petrochemical Industries, Ltd (JP Patent Application S60-75009, published on May 1985), Swenson (U.S. Patent No. 6,596,213, published on Jul. 2003), Chiba et al (WO2013/073405, English version based on US Patent No. 9,956,707), and Nakamura (US 5,141,695). For independent claim 1, Hosokoshiyama teaches a method of injection molding a test tube-shaped preform for biaxial stretch blow molding. However, Hosokoshiyama does not explicitly teach that the light-blocking or opaque intermediate layer extends upward toward a height position that is lowered downward from an upper edge of the mouth tube by a distance that is less than a radial wall thickness of the mouth tube in combination with the other features instantly claimed. The references of Mitsui Petrochemical Industries, Ltd (JP Patent Application S60-75009, published on May 1985), Swenson (U.S. Patent No. 6,596,213, published on Jul. 2003), Chiba et al (WO2013/073405, English version based on US Patent No. 9,956,707), and Nakamura fail to disclose these features as well. So independent claim 1 is allowable and their depended claims (i.e. claims 2-4 and 9 depend on claim 1) will be allowable as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/SHIBIN LIANG/Examiner, Art Unit 1741  

                                     /MATTHEW J DANIELS/                                     Primary Examiner, Art Unit 1742